                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 DINO L. HARDING,

                 Petitioner,                                 CIVIL ACTION NO.: 4:19-cv-020

         v.

 CLINTON PERRY, WARDEN,

                 Respondent.



                                             ORDER

       After a careful, de novo review of the file, the Court concurs with the Magistrate Judge’s

December 20, 2018 Report and Recommendation, (doc. 4), to which Plaintiff has filed Objections

(doc. 10).    Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the

Report and Recommendation as the opinion of the Court. The Court DISMISSES Petitioner’s

28 U.S.C. § 2254 Petition for Habeas Corpus, (doc. 1), DENIES Petitioner a Certificate of

Appealability, and DENIES Petitioner in forma pauperis status on appeal. The Court DIRECTS

the Clerk of Court to CLOSE this case.

       In his Objections, Plaintiff concedes that his petition is untimely filed but argues that his

state counsel was ineffective for failing to apprise him that his federal habeas petition deadline was

running. (Doc. 10 at 1.) Under Holland v. Florida, 560 U.S. 631 (2010), a petitioner “is entitled

to equitable tolling only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” Holland, 560

U.S. at 649 (quotes omitted). “The diligence required for equitable tolling purposes is reasonable

diligence, not maximum feasible diligence.” Id. at 653 (quotes and cite omitted).              As for
extraordinary circumstances, it is petitioner’s burden to prove them; “[m]ere conclusory

allegations are insufficient to raise the issue of equitable tolling.” San Martin v. McNeil, 633 F.3d

1257, 1268 (11th Cir. 2011) (cite omitted). He also must “show a causal connection between the

alleged extraordinary circumstances and the late filing of the petition.” Id. at 1267. This Court

thus must consider: (1) the weight that should be accorded to the lawyers’ (lack of) advice in

determining whether petitioner meets the extraordinary circumstances prong; and (2) Harding’s

own diligence.

       As for his lawyers, only “serious attorney misconduct, including acts of gross negligence

and acts of outright willful deceit, can constitute ‘extraordinary circumstances’ which would

justify equitable tolling of a movant’s § 2254 motion. Smith v. United States, 420 F. App’x 944

(11th Cir. 2011) (quotes and alterations omitted); see also Lawrence v. Florida, 421 F.3d 1221,

1226 (11th Cir. 2005) (rejecting petitioner’s argument that the state impeded his timely filing of

his § 2254 petition by providing him an incompetent attorney through the Florida counsel registry

system), aff’d, 549 U.S. 327 (2007); Webster v. Sec’y for Dep’t of Corrs., 384 F. App'x 979, 983

(11th Cir. 2010) (same result based on attorney’s failure to inform petitioner of the decision on his

direct appeal and his “abandonment” of petitioner). Here, Plaintiff only contends that counsel

failed to warn him about the one-year rule. That deficiency falls far short of the type of attorney

misconduct that warrants tolling. Clarkson v. Williams, 2011 WL 6328367 at * 1 (S.D. Ga. Nov.

14, 2011). Counsels’ failure to warn him, then, is not enough here. Chavez v. Sec’y Fla. Dep’t

of Corrs., 647 F.3d 1057, 1066-70 (11th Cir. 2011). Like everyone else, he must bear the

sometimes fatal risk of simple malpractice. See Coleman v. Thompson, 501 U.S. 722, 752-57

(1991) (condemned prisoner pursuing state habeas relief waived right to federal review, and thus

could be executed, after his state habeas counsel negligently missed, by 3 days, deadline for




                                                 2
appealing denial of state habeas petition); id. at 754 (applying Rest. Agency 2D § 242 (1958) (the

“master is subject to liability for harm caused by negligent conduct of servant within the scope of

his employment”)).

          As for his own diligence, Plaintiff’s good faith effort to file “before what he believed was

the deadline (based on his attorney’s erroneous advice)” is not an “extraordinary circumstance”

that tolls the statute of limitations. Helton v. Sec’y for Dep’t of Corrs., 259 F.3d 1310, 1313 (11th

Cir. 2001). Plaintiff was convicted July 17, 2009 (see State v. Harding, No. CR08-2946 (Chatham

Super. Ct.)) and his conviction was affirmed in September 2011 (Harding v. State, 311 Ga. App.

724 (2011); see also Harding v. State, No. A11A0918 (Ga. App. Oct. 6, 2011) (remittur issued)).

He did not file his petition until December 19, 2018 (see doc. 1 at 15) — more than seven years

later. “Judicial systems,” after all, “are operated by human beings who err. Defendants know

this. They thus must make a reasonable inquiry, even if told they may rest easy and do nothing,

where a large amount of time marches by and nothing happens in their cases.” Clarkson, 2011

WL 6328369 at *3; see also McGraw v. McCall, 2010 WL 4825747 at * 9 (D.S.C. Aug.4, 2010)

(“equity is not intended for those who sleep on their rights.”) (cites omitted)).

          “Just as time waits for no one, there are limits on how long our legal system will wait for

anyone to bring a claim.” Chavez, 647 F.3d at 1058. Dino Harding’s § 2254 petition is time-

barred.

          SO ORDERED, this 1st day of March, 2019.




                                        R. STAN BAKER
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA



                                                   3
